     Case 3:19-cv-01027-M-BT Document 13 Filed 04/21/20                  Page 1 of 2 PageID 63




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


IGNACIO SANCHEZ,                                   §
            Movant,                                §
                                                   §
v.                                                 §      No. 3:19-cv-1027-M (BT)
                                                   §      No. 3:15-cr-0432-M (BT) (35)
                                                   §
USA,                                               §
                   Respondent.                     §



      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE, AND
                DENYING A CERTIFICATE OF APPEALABILITY

         The United States Magistrate Judge made Findings, Conclusions and a Recommendation

 in this case. No objections were filed. The District Court reviewed the proposed Findings,

 Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

 Findings, Conclusions and Recommendation of the United States Magistrate Judge.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. §

 2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

 reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case

 in support of its finding that the petitioner has failed to show (1) that reasonable jurists would

 find this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that

 reasonable jurists would find “it debatable whether the petition states a valid claim of the denial



                                                   1
    Case 3:19-cv-01027-M-BT Document 13 Filed 04/21/20                      Page 2 of 2 PageID 64




of a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1


       In the event the movant files a notice of appeal, the court notes that

( )    the movant will proceed in forma pauperis on appeal.

(X)    the movant will need to pay the $505.00 appellate filing fee or submit a motion to proceed
       in forma pauperis.

        SO ORDERED this 21st day of April, 2020.




1       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
        (a) Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the
        final order, the court may direct the parties to submit arguments on whether a certificate
        should issue. If the court issues a certificate, the court must state the specific issue or
        issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
        certificate, the parties may not appeal the denial but may seek a certificate from the court
        of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
        does not extend the time to appeal.
        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
        an order entered under these rules. A timely notice of appeal must be filed even if the
        district court issues a certificate of appealability.


                                                     2
